Exhibit 10.2

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment, dated as of November 14, 2018 (the “Amendment”), to the
Employment Agreement, dated June 19, 2017 (the “Agreement”), is entered into
between Douglas Krafte, Ph.D. (“Executive”) and Icagen, Inc. (“Corporation”).

 

WITNESSETH:

 

WHEREAS, Executive was retained under the Employment Agreement by the
Corporation to serve as its Chief Scientific Officer; and

 

WHEREAS, in recognition of the hard work and performance by Executive, the
Corporation desires to amend the Employment Agreement.

 

NOW THEREFORE, for the mutual promises contained herein and for ten dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree to amend the Agreement
as follows:

 

1. Amendment. Sections 3(a)(i) and 3(a)(ii) are hereby deleted in their entirety
and replaced with the following:

 

(i) Base Salary. Executive shall receive an annual base salary of Two Hundred
Ninety-Five Thousand Dollars ($295,000) for the Term (the “Base Salary”),
payable semi-monthly subject to annual increases following customary policies of
the Company.

 

(ii) Bonus. The Executive shall be eligible for an annual discretionary bonus of
up to fifty percent (50%) of his base salary payable in cash. Any bonus awarded
will be in the sole and absolute discretion of both the Compensation Committee
and the Board of Directors of the Corporation. The amount of any such bonus
shall depend on the achievement by the Executive and/or the Corporation of
certain objectives to be established by the Chief Executive Officer in
consultation with the Executive, along with such other factors the Board and
Compensation Committee deems relevant. Any such bonus for a given fiscal year
shall be payable in one lump sum upon approval by the Board of Directors of the
Corporation or the Compensation Committee, which shall be obtained at the same
time as the bonuses paid to other Executive Officers.

 

2. Severability. If any of the provisions of this Amendment are held to be
invalid or unenforceable, the remaining provisions will nevertheless continue to
be valid and enforceable

 

3. No Other Amendments; Confirmation. All other terms of the Agreement shall
remain in full force and effect. The Agreement, as amended by this Amendment,
constitutes the entire agreement between the parties with respect to the subject
matter thereof.

 

4. Counterparts.  This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but both of which together shall
constitute one and the same instrument.

 

5. Governing Law. This Amendment is made and shall be construed and performed
under the laws of the remaining provisions will nevertheless continue to be
valid and enforceable. State of North Carolina without regard to its choice or
conflict of law principles and the parties agree to North Carolina as the
exclusive venue for any disputes arising hereunder.

 

ICAGEN, INC.           By: /s/ Mark Korb   /s/ Douglas Krafte Name: Mark Korb  
DOUGLAS KRAFTE Title: Chief Financial Officer    

